NO. 07-10-00249-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL A
                                       
--------------------------------------------------------------------------------
JANUARY 31, 2011
--------------------------------------------------------------------------------

                                       
                        NORMA LINDA CARDENAS, APPELLANT
                                       
                                      v.
                                       
                         THE STATE OF TEXAS, APPELLEE 
--------------------------------------------------------------------------------

                                       
               FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;
                                       
                  NO. 11,298; HONORABLE DAN MIKE BIRD, JUDGE
--------------------------------------------------------------------------------


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                         ORDER OF ABATEMENT AND REMAND
	Appellant, Norma Linda Cardenas, filed a notice of appeal from her conviction for murder and life sentence.  The Clerk of this Court received and filed the trial court clerk's record on August 8, 2010.  The trial court reporter's record was received on October 8.  Appellant's brief was originally due on November 8.  By letter dated November 16, this Court notified appellant that her brief was past due.  On November 22, appellant filed her motion for extension of time in which to file her brief.  The Court granted that motion, making appellant's brief due December 8.  On December 13, appellant filed her second motion for extension of time in which to file her brief.  The Court granted that motion as well, making the brief due January 7, 2011.  By letter dated January 14 and pursuant to Texas Rule of Appellate Procedure 38.8, the Court notified appellant that her brief was past due and that appellant's brief was now due in this Court on or before January 24.  Further, the Court alerted appellant that failure to abide by this deadline would result in the appeal being abated and remanded without further notice.  As of the date of this order, appellant has failed to file her brief or a motion for extension of time to file her brief.
	Accordingly, we now abate this appeal and remand the cause to the trial court.  See Tex. R. App. P. 38.8(b)(2).  Upon remand, the trial court is directed to immediately cause notice to be given of and to conduct a hearing to determine: (1) whether appellant desires to prosecute this appeal; (2) if appellant desires to prosecute this appeal, whether appellant is indigent and whether appellant desires that counsel be appointed to represent her on the appeal; and (3) what orders, if any, should be entered to assure the filing of appropriate notices and documentation to dismiss appellant's appeal if appellant does not desire to prosecute this appeal or, if appellant desires to prosecute this appeal, to assure that the appeal will be diligently pursued.  If the trial court appoints counsel for appellant or if appellant retains counsel, the trial court should cause the Clerk of this Court to be furnished the name, address, and State Bar of Texas identification number of the newly-appointed or newly-retained attorney.  
	The trial court is directed to (1) conduct any necessary hearings; (2) make and file appropriate findings of fact, conclusions of law, and recommendations and cause them to be included in a supplemental clerk's record; (3) cause the hearing proceedings to be transcribed and included in a supplemental reporter's record; (4) have a record of the proceedings made to the extent any of the proceedings are not included in the supplemental clerk's record or the supplemental reporter's record; and (5) cause the records of the proceedings to be sent to this Court.  See Tex. R. App. P. 38.8(b)(3).  In the absence of a request for extension of time from the trial court, the supplemental clerk's record, supplemental reporter's record, and any additional proceeding records, including any orders, findings, conclusions, and recommendations, are to be sent so as to be received by the Clerk of this Court not later than March 2, 2011. 	

								Per Curiam

Do not publish.